Citation Nr: 1707506	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  05-41 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for interstitial cystitis with secondary thrombosis/varicocele, bilateral testes.

2. Entitlement to service connection for peripheral neuropathy of the right and left upper extremities, including as due to herbicide exposure.

3. Entitlement to service connection for chloracne, including as due to herbicide exposure.

4. Entitlement to service connection for a bilateral knee disability.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for respiratory disorder.

7. Entitlement to service connection for dental deterioration for dental treatment purposes.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to June 1965 and from November 1966 to February 1973. 

This case comes to the Board of Veteran's Appeals (Board) on appeal from RO decisions dated in June 2005 and July 2009.

In March 2007 and November 2009, the Veteran testified at hearings before a Decision Review Officer (DRO), and transcripts of these hearings are of record. 

In September 2015, a Central Office hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  The Board notes that the Veteran was previously represented by a private attorney who revoked representation in December 2014.  The Veteran elected to proceed unrepresented at the hearing and to date, has not appointed a new representative.

In a March 2016 decision, the Board granted service connection for bilateral hearing loss and tinnitus, denied service connection for a heart disorder, liver and kidney disorders, a ventral hernia, a back disability, denied entitlement to nonservice-connected pension, and denied higher ratings for diverticulosis of the colon, hiatal hernia, GERD, and rectal polyps.  The Board also reopened previously denied claims of service connection for chloracne and bilateral knee disabilities, and remanded these claims to the Agency of Original Jurisdiction (AOJ) along with claims of service connection for an acquired psychiatric disorder, to include PTSD, a respiratory disorder, interstitial cystitis with secondary thrombosis, varicocele, bilateral testes, peripheral neuropathy of the upper extremities, and dental deterioration for dental treatment purposes, and the issue of entitlement to a TDIU.

The Board notes that the AOJ has not yet issued a rating decision effectuating the Board's March 2016 grant of service connection for bilateral hearing loss and tinnitus.  Moreover, the August 2016 supplemental statement of the case did not include the remanded issue of entitlement to a TDIU.

The issues of entitlement to service connection for an acquired psychiatric disorder, a respiratory disorder, and dental deterioration for dental treatment purposes, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam during the Vietnam era.

2.  The weight of the probative evidence shows that the Veteran's current interstitial cystitis with secondary thrombosis/varicocele, bilateral testes manifested years after his active service, and is not related to service.


3.  The most probative (competent and credible) evidence does not show that the Veteran has current peripheral neuropathy of the upper extremities that is related to his service or a service-connected disability.

4.  The Veteran failed to report for VA examinations in June 2016 scheduled in connection with the reopened claims of service connection for chloracne and bilateral knee disabilities, and offered no good cause for his failure to report.

CONCLUSIONS OF LAW

1. Interstitial cystitis with secondary thrombosis/varicocele, bilateral testes was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. Peripheral neuropathy was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The reopened claim for service connection for chloracne must be denied due to the Veteran's failure to report for a scheduled VA examination. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R § 3.655 (2016).

4. The reopened claim for service connection for a bilateral knee disability must be denied due to the Veteran's failure to report for a scheduled VA examination. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R § 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claims.  VA's duty to notify was satisfied by letters dated in November 2004 and March 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The claims were most recently readjudicated in an August 2016 supplemental statement of the case.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and hearing testimony in support of his claims.  VA has obtained service treatment records (STRs), VA and private medical records, records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, and attempted to afford the appellant physical examinations.   All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file.

The Board further finds that the RO has substantially complied with its March 2016 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for VA medical examinations and opinions, and attempt to obtain additional VA and private medical records.  Additional VA medical records were obtained, but the Veteran did not respond to the AOJ's request for additional private medical records.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b) (2016).  The Veteran was advised of this regulation in the Board's March 2016 remand and in a June 2016 letter sent to him by the AOJ.

With regard to the remand instruction to obtain VA examinations as to the claimed disabilities, such examinations were scheduled, and the Veteran failed to report for them.  The Veteran has repeatedly stated that he refuses to attend additional VA examinations.  The Board finds that no further development is necessary in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

The Veteran was afforded hearings before the AOJ and the Board and copies of the transcripts are of record. There is no allegation that the hearings provided to the Veteran were deficient in any way and further discussion of the adequacy of the hearings is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like arthritis, are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Sensorineural hearing loss, as an organic disease of the nervous system, is considered listed in C.F.R. § 3.309(a).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his service in Vietnam. U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (a)(6)(iii). Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. §  1116  (a)(1); 38 C.F.R. § 3.307 (a)(6). These diseases include chloracne or acneform disease consistent with chloracne, and early onset peripheral neuropathy manifested within one year following last exposure to herbicides. 38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307, 3.309.

However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service. See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a nonservice-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the nonservice-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for interstitial cystitis with secondary thrombosis/varicocele, bilateral testes

In June 2005, the RO denied service connection for interstitial cystitis with secondary thrombosis/varicocele, bilateral testes.  The Veteran disagreed with the decision and perfected this appeal. 

At his Board hearing in September 2015, the Veteran reported extreme pain in the left testicle since January 1971 and said that he had problems with cystitis when he was in the Navy. The Veteran essentially testified as to continuing problems. Current VA records show complaints of scrotal pain and active problems include cystitis and varicocele. 

Consequently, the determinative issue is whether or not this disability is attributable to his military service.  

Service treatment records show that in a September 1961 report of medical history completed at enlistment, the Veteran reported that he had a history of rupture.  The reviewing examiner noted that the Veteran reported that he had a recent injury to the left testicle; no hernia was noted on examination, and there was no current disability. On enlistment medical examination in September 1961, no pertinent abnormalities were noted, and he is thus presumed to have been in sound condition.

Service treatment records reflect that in September 1962, the Veteran was treated for a contusion of the left testis, with mild swelling and tenderness.  He was advised to use heat, and avoid straining and any further trauma.

In a November 1966 report of medical history, the Veteran reported that he had a history of rupture.  The reviewing examiner noted that the Veteran reported that six years ago, after trauma to the left testicle, he had inflammation which disappeared with no recurrence since.

On medical examinations in May 1965, November 1966, May 1967, August 1970, no pertinent abnormalities were demonstrated.

In January 1971, he complained of testicular pain.  On examination, there was minimal groin tenderness, and the testicle and epididymis were normal.  A bowel examination showed diverticulosis and spasm.  The diagnostic impression was possible mild diverticulitis. In January 1972, the Veteran complained of abdominal pain. On examination, the prostate and left seminal vesicle area was tender.  An IVP was within normal limits. The diagnostic impression was questionable chronic prostatitis, rule out dysentery, colitis.

In January 1972, the Veteran complained of pain in his testicles, and on examination, his left testicle appeared swollen. On examination, the testicles were within normal limits, there was no inguinal hernia, and there was mild pain in the left lower quadrant. The diagnostic impression was diverticulitis. A genitourinary consultation in January 1972 reflects that there was no evidence of gouty nephropathy. A urinalysis and IVP were within normal limits. The examiner stated that the Veteran's history was compatible with chronic prostatitis but there was no clinical evidence to confirm this diagnosis.

In late January 1972, the Veteran complained of abdominal pain; an examination was negative, and the testes were within normal limits. Clinical records from a Naval Hospital in February 1972 reflect that the Veteran complained of abdominal pain and testicular pain. The pain was mainly located in the left groin and radiated into the left flank. Prior to admission, he was seen by a urologist who found no abnormalities of the genitourinary system. He was diagnosed with acute diverticulitis and treated for this condition.

A March 1972 service treatment record reflects that the Veteran complained of upper abdominal pain and reported that his testicular pain was gone. A PEB found the following diagnoses: diverticulosis, spastic colon syndrome, small hiatal hernia, and gout.  A genitourinary disorder was not diagnosed.

In March 1973, the Veteran filed his initial service connection claim, contending that he incurred diverticulosis, spastic colon, hiatal hernia, and gout in service.  He did not claim service connection for cystitis or a testicle disorder.

On VA general medical examination in May 1973, although the Veteran complained of other medical problems, he did not complain of any genitourinary symptoms.  An examination of his genitourinary system was negative.  A genitourinary or testicle disorder was not diagnosed.

On VA examination in July 1975, although the Veteran complained of other medical problems, he did not complain of any genitourinary symptoms. On proctologic examination, the prostate was smooth and round.

VA outpatient treatment records dated in 1998 reflect complaints of urinary hesitancy/dysuria for years; in June 1998 the diagnostic assessment was probable benign prostatic hypertrophy (BPH). The Veteran reported that he treated himself for this problem with herbs. A November 1998 VA outpatient treatment record reflects that the Veteran had a history of BPH; the diagnostic assessment was urinary retention which was stable but persistent for many years, for which he used herbal treatment. A December 1998 VA treatment record reflects that the Veteran had chronic dysuria and was diagnosed with prostatitis in the past, which responded to antibiotics.  He was last seen by urology in 1986.

On VA rectal examination in September 2000, the Veteran complained of gastrointestinal complaints.  He had no genitourinary complaints.  The examiner noted that there was moderate prostate enlargement.

In an April 2001 statement primarily regarding an intestinal condition, the Veteran stated that he had blood in his urine in October 1984. He also stated that he took herbs for his intestinal condition that were given to him by his acupuncturist.

In a May 2001 statement, the Veteran identified several health problems diagnosed since service, including a prostate problem.  He did not mention a urinary or testicle disorder.

Private medical records dated in February 2003 reflect that an ultrasound showed bilateral left greater than right varicoceles with one large tubular varicocele with heterogenous low echos measuring 1 cm in width, likely a thrombosed varicocele. In May 2003, the Veteran gave a history of dysuria, abdominal pain radiating to the thighs and urgency and frequency since 1984.  The diagnostic assessment was dysuria and frequency, probable interstitial cystitis. An August 2003 urology note reflects a diagnostic assessment of interstitial cystitis based on a positive KCL test.

A September 2004 VA urology note reflects that the Veteran complained of frequent urination and burning with urination. He said he took an herbal remedy for this complaint. He denied gross hematuria. His problem list included cystitis and varicocele. On examination, small varicoceles were noted on both testes. The examiner noted that a June 2004 scrotal ultrasound showed small varicoceles bilaterally, and a small 2 mm cyst in the left epididymis. The diagnosis was bilateral varicoceles, left greater than right.

A November 2004 VA urology note reflects that the Veteran brought in a report from a private urologist dated in February 2004, who diagnosed probable interstitial cystitis based on a positive KCL test.  The VA urologist recommended further testing, noting that interstitial cystitis is very rare in males. The Veteran declined further workup, stating that even if these conditions were diagnosed, he could not be treated since he could not tolerate any medications other than natural Chinese herbal remedies.

An October 2005 VA urology note reflects that the Veteran complained of testicular discomfort and pain, as well as urinary frequency and burning on urination. A scrotal ultrasound showed a varicocele on the left. The diagnostic assessment was left varicocele.

In August 2007 private treatment notes, J.B., D.O. indicated assessments of varicoceles and chronic epididymitis.

An October 2009 letter from a private urologist, J.A., MD, indicates that the Veteran had a longstanding significant urologic history dating back to 1972 when he developed bilateral testicular pain, which had been undiagnosed and unresolved, and also had had significant lower urinary tract symptoms since 1984. A treatment note from Dr. A. reflects the Veteran's reported history as listed above, and noted that the Veteran was a new patient. The diagnostic assessment was benign prostatic hyperplasia (BPH). Urodynamic testing and cystoscopy in November 2009 confirmed bladder outlet obstruction. 

As noted above, the Board previously remanded this case primarily for a VA examination to determine the etiology of the claimed genitourinary conditions. As the Veteran has failed to report for his scheduled VA examination in this original claim, the claim will be rated based on the evidence of record. 38 C.F.R. § 3.655(b) (2016).  

The Board has reviewed all of the evidence of record, and observes that although the Veteran was treated for complaints of testicular pain and possible prostatitis in service, January 1972 service treatment records reflect that a urinalysis and IVP were within normal limits, and the examiner stated that the Veteran's history was compatible with chronic prostatitis but there was no clinical evidence to confirm this diagnosis. It was noted that a urologist found no abnormalities of the genitourinary system. No genitourinary conditions, to include interstitial cystitis with secondary thrombosis/varicocele, bilateral testes, were noted at separation, and 
and he did not complain of such symptoms at that time.  He also did not complain of such symptoms at his May 1973 and July 1975 VA examinations.

The Veteran did not claim that he had the claimed genitourinary disorders until filing his original claim for this disability in his current VA disability compensation claim. Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided. See Pond v. West, 12 Vet. App. 341 (1999).   

The post-service medical evidence also does not reflect any complaints or treatment related to the genitourinary system for approximately 20 years following the conclusion of his service, although private medical records dated in 2003 show that he reported having genitourinary symptoms since 1984. The absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology. 38 C.F.R. § 3.303 (b). See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability). The lengthy period of time between the Veteran's service and any evidence of a genitourinary disorder, along with the Veteran's own statements made to medical providers, strongly suggests the Veteran's disabilities began years after service. These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of genitourinary symptomatology since service. See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

With regard to the October 2009 letter from a private urologist, J.A., MD, indicating  that the Veteran had a longstanding significant urologic history dating back to 1972 when he developed bilateral testicular pain, which had been undiagnosed and unresolved, and also had had significant lower urinary tract symptoms since 1984. The Board notes that this opinion is apparently based solely on the Veteran's reported history, without review of pertinent records, and is unsupported by an adequate rationale, and the Board thus finds it is of little probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

There is no competent and credible medical opinion of record linking the current genitourinary conditions to service. 

The Board has also considered the statements of the Veteran. As noted, he is competent to testify as to his observations, including his in-service and post service symptoms. Lay witnesses are also competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  To the extent that the Veteran has expressed his opinion that his current genitourinary disorders are related to service, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). The statements of the Veteran as to the etiology of his genitourinary disorders are therefore not competent.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for interstitial cystitis with secondary thrombosis/varicocele, bilateral testes. The benefit of the doubt doctrine is therefore not for application and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Alemany, supra.

 Service connection for peripheral neuropathy of the right and left upper extremities

Service personnel records reflect that the Veteran was present in the Republic of Vietnam during service in 1969. The Veteran is thus presumed to have been exposed to certain herbicide agents, including Agent Orange, during his service in Vietnam. U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (a)(6)(iii). Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6). These diseases include early onset peripheral neuropathy manifested within one year following last exposure to herbicides. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

In June 2005, the RO denied service connection for peripheral neuropathy of the right and left upper extremities. The Veteran disagreed with the decision and perfected this appeal. 

At the Central Office hearing, the Veteran testified that during service a chain broke on his bunk and he went sliding off and into a locker. He reported that a guy in the top bunk who weighed approximately 220 pounds rolled off his bunk as well and hit him between the shoulder blade and the spine. He further testified that a neurologist in 2007 said that his peripheral neuropathy is due to cervical spine damage. He also testified that the neuropathy started when he was in Vietnam.

Service treatment records show that in January 1969 he fell and hit his head on the deck when the chain of his bunk broke and hurt his head.  He said his neck also hurt if he turned around. The provisional diagnosis was abrasion, skull, and muscle strain of the neck.  On examination, the neck was supple, and there was a small abrasion on the forehead.  A skull X-ray series was normal. The diagnostic impression was abrasion to forehead. Service treatment records are negative for complaints or treatment of peripheral neuropathy.

On service medical examinations in May 1965, November 1966, May 1967, August 1970, no pertinent abnormalities were demonstrated.

In March 1973, the Veteran filed his initial service connection claim, contending that he incurred diverticulosis, spastic colon, hiatal hernia, and gout in service.  He did not claim service connection for a disability of the upper extremities or neuropathy.

On VA general medical examination in May 1973, although the Veteran complained of other medical problems, he reported gout but he did not complain of any neck symptoms or any neurological symptoms of the upper extremities.  He reported pain in his toes and other joints, specifically the wrists and fingers, and sometimes elbows. On examination, his head and neck were negative. On examination, there was tenderness in the toes, right wrist and fingers. The elbows were negative.  X-ray studies showed no pathology of the elbows, wrists, and hands. A neurological examination was negative.  The examiner diagnosed gouty arthritis. The examiner did not diagnose a neck disability or a neurological disability of the upper extremities. 

In a July 1973 rating decision, the RO established service connection for gouty arthritis.

A November 1998 VA outpatient treatment record reflects that the Veteran complained of leg pain. On neurological examination, there was full strength in all four extremities, no sensory deficits and no current pain. The diagnostic assessment was no evidence of myositis and no joint involvement, "neuropathic" type pain but no neurologic deficits.

In a May 2001 statement, the Veteran identified several health problems diagnosed since service, including back and neck problems.  He did not mention a disability of the upper extremities.

A report of a private magnetic resonance imaging (MRI) of the cervical spine was performed in June 2007 because the Veteran complained of peripheral neuropathy and weakness in the arms. The study showed multilevel cervical spondylosis.

A brief handwritten note from J.B., D.O. reflects that the Veteran produced records supporting a problem for which he still had. He stated that it is probable that the problem had never been resolved.  Dr. B. did not identify the problem to which he was referring.

By a letter dated in October 2007, J.B., D.O. stated that the Veteran's "peripheral neuropathy may be related to previous active military duty." He indicated that the Veteran was diagnosed with diabetes mellitus type II in August 2007.

The Veteran underwent a VA diabetes examination in June 2012, and the examiner opined that the Veteran did not have diabetic peripheral neuropathy. The examiner stated that the Veteran did not claim diabetic neuropathy but claimed upper extremity neuropathy on other bases and that he had cervical spondylosis.  He also described numbness of the lower extremities, he suggested relationship to varicose veins and their surgeries: for example, was worse on left and recovered most after surgery. The examiner stated that the distribution he described over the entire lateral right thigh/leg, and focal aspects (lateral foot on the left), were not those of a peripheral neuropathy but were more compatible with a radicular pattern, and he had been shown to have lumbar disc disease from at least 2005.  The examiner stated that the examination did not suggest peripheral neuropathy. Deep tendon reflexes and strength were intact, and vibration was intact.  Sensation was absent to light touch of the entire bilateral lower extremities, so was unreliable. Temperature sensation loss showed a non-anatomical pattern.  The examiner opined that if there is sensory loss it is likely related to his cervical and/or lumbar spine conditions.

An August 2012 private treatment note from E.N., MD, a cardiovascular consultant, noted that the Veteran's active problems included diabetes mellitus type II and diabetic peripheral neuropathy.  The diagnostic assessment included diabetes mellitus type II and diabetic peripheral neuropathy. It does not appear that a neurological examination was conducted.

In December 2014 and February 2015, the Veteran stated that he did not want to attend any VA examinations.

As noted above, the Board previously remanded this case primarily for a VA examination to determine the etiology of the claimed peripheral neuropathy. As the Veteran has failed to report for his scheduled VA examination in this original claim, the claim will be rated based on the evidence of record. 38 C.F.R. § 3.655(b) (2016).  

As there is no evidence of early onset peripheral neuropathy manifested within one year following last exposure to herbicides, service connection is not warranted on a presumptive basis due to presumed Agent Orange exposure. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the weight of the evidence does not show that the Veteran had continuous symptoms of peripheral neuropathy of the upper extremities since service, particularly since his upper extremities were normal on VA examination in May 1973.

The weight of the competent and credible evidence does not demonstrate that the Veteran has current peripheral neuropathy of the upper extremities that is related to service or a service-connected disability, to include diabetes mellitus.

To the extent that the Veteran has expressed his opinion that he has peripheral neuropathy which is related to service or a service-connected disability, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau, supra. The statements of the Veteran as to the etiology of his claimed condition are therefore not competent.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the upper extremities, and the claim must be denied. The benefit of the doubt doctrine is therefore not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany, supra.

 Service connection for chloracne and bilateral knee disabilities 

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c), as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38. C.F.R. §  3.655 (a). When a claimant fails to report for an examination scheduled in conjunction with reopened claim for a benefit which was previously disallowed, the claim shall be denied. 38 C.F.R. §  3.655 (b) (2016).

The Veteran's claims for service connection for chloracne and bilateral knee disabilities were previously denied by a December 2001 rating decision and were reopened by the Board in March 2016.

The Board remanded these issues in March 2016 primarily for VA examinations as to whether the claimed conditions are related to service.

Following remand, the AOJ notified the Veteran that he would be scheduled for an examination in a June 2016 letter. The Veteran was advised that if he could not keep the scheduled appointment, he should contact the medical facility indicated on the appointment notice as soon as possible. The AOJ also explained that if the Veteran failed to report for this examination, his claim may be denied.

The Veteran failed to report for VA examinations in conjunction with his reopened claims for VA benefits, and has offered no good cause for his failure to report. He has previously stated that he will not report for additional VA examinations.  Such examinations were necessary to obtain a medical opinion as to whether his claimed conditions are related to service. Review of the medical evidence currently of record reveals no competent and probative medical opinion addressing the relationship between his claimed conditions and service. Moreover, no request to reschedule the examination has been made by the Veteran. 

Accordingly, as the Veteran failed to report for VA examinations scheduled to obtain opinions on his reopened claims for service connection for chloracne and bilateral knee disabilities, his claims are denied pursuant to 38 C.F.R. § 3.655 (b) (2016).





ORDER

Service connection for interstitial cystitis with secondary thrombosis/varicocele, bilateral testes, is denied.

Service connection for peripheral neuropathy of the upper extremities is denied.

Service connection for chloracne is denied.

Service connection for bilateral knee disabilities is denied.


REMAND

Regrettably, another remand is required prior to appellate review with regard to the claims of service connection for an acquired psychiatric disorder, a respiratory disorder, a dental disorder, and TDIU. A Board remand confers upon the appellant the right to compliance with that order. See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

In March 2016, the Board remanded the appeal to the AOJ partly for addendum VA medical opinions (without examination) with regard to the claims of service connection for a psychiatric disorder and a respiratory disorder.  In the prior remand, the Board noted that the Veteran had repeatedly stated that he refused to report for VA examinations. With regard to these two claims only, the Board noted that since previous VA examinations had been conducted, additional medical comment was needed.

As the AOJ has not obtained the requested addendum medical opinions as to these two claims, remand is required.  Stegall, supra.

As noted in the prior remand, the Board finds that an addendum is needed as concerns the August 2010 psychiatric examination. That is, the examiner should be requested to opine as to whether there is any relationship between the diagnosed anxiety disorder and active service or events therein. In this regard, the Board notes that in May 1972, an in-service psychologist diagnosed him as having a passive-aggressive personality. The examiner stated that there was no evidence of psychiatric disorder but instead, his problems appeared to result from longstanding character disorder. On VA examination in April 1975, the examiner suspected they were dealing with a true paranoid schizophrenic. 

With regard to the respiratory claim, at the Central Office hearing, the Veteran argued that the respiratory condition was secondary to service-connected GERD. He testified that he has a spot on his lung but they did not want to see him because he was in the Navy and exposed to asbestos. He further stated that the anesthesiologist told him that the acid from GERD could cause his asthma. Private medical records note diagnoses of both asthma and chronic obstructive pulmonary disease. 

An April 2010 VA intestinal examination included a diagnosis of recurring bronchitis possibly related to GERD. In October 2014, the RO requested a VA respiratory examination and the Veteran failed to report. The Board finds the prior opinion speculative, and an addendum opinion should be requested. Additionally, the opinion should address whether there is any relationship to service on a direct basis. The Veteran was an electronics technician and exposure to asbestos is considered probable. 

With regard to the claim of service connection for dental deterioration for dental treatment purposes, the Board is again deferring this claim as it may potentially be affected by the pending claims.  There is a dental treatment class available for Veterans whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of TDIU. 38 C.F.R. § 17.161 (h). 

Similarly, the issue of entitlement to a TDIU is again remanded as it is intertwined with the other remanded issues. Moreover, the AOJ did not readjudicate the claim for a TDIU on remand, and a supplemental statement of the case was not promulgated as to this issue. This must be done. 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated relevant VA or private medical and dental records pertaining to treatment or evaluation of a psychiatric disorder, a respiratory disorder, a dental condition or any service-connected disability, and associate them with the claims file.

2. Obtain an addendum VA medical opinion from the VA examiner who performed the August 2010 VA PTSD examination. If the August 2010 VA examiner is no longer available, the requested information should be obtained from a similarly qualified VA examiner. The electronic claims folder must be made available to and reviewed by the examiner. 

The examiner is requested to state whether the diagnosed anxiety disorder, not otherwise specified, is at least as likely as not related to active military service or events therein. 

A complete rationale should be provided for any opinion offered. If the examiner is unable to provide an opinion without further examination, he/she should so state. 

3. Obtain an addendum VA medical opinion from the VA examiner who performed April 2010 VA respiratory examination. If the April 2010 VA examiner is no longer available, the requested information should be obtained from a similarly qualified VA examiner. The electronic claims folder must be made available to and reviewed by the examiner. 

The examiner is requested to state whether any respiratory disorder is at least as likely as not related to active service or events therein, to include asbestos or other exposures.

If none of the respiratory disorders are related to service, provide an opinion as to whether it is at least as likely as not that any current respiratory disorder is proximately due to, or alternatively, aggravated (permanently worsened) by service-connected GERD. 

A complete rationale should be provided for any opinion offered. If the examiner is unable to provide an opinion without further examination, he/she should so state.

4.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the remaining appeal issues of entitlement to service connection for an acquired psychiatric disorder, a respiratory disorder, and a dental disorder (for treatment purposes), and entitlement to a TDIU. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


